Fish, J.
A careful comparison of the brief of evidence in the present record
with that appearing in the record of this case when it was here at the March term, 1895, discloses that while the two briefs are not, in all respects, identical, the evidence at the last trial, taken as a whole, was not, in any substantial particular, stronger for the defendant than on the trial under review at the term above mentioned. This being so and it having been then decided that a verdict for the defendant could not lawfully stand, it follow's that the trial judge did not, at the last hearing, the facts being practically the same as before, err in directing a verdict for the plaintiff.

Judgment affirmed.


All the Justices concurring, except Little, J., disqualified.